DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Patent No. US 11,394,636 B1), hereinafter Walker, in view of Johnson et al. (Patent No. US 11,128,597), hereinafter Johnson.

2.	With respect to claim 1, Walker taught a method comprising: instantiating a plurality of edge clusters on one or more cloud computing platforms, each edge cluster being located in a different regional cloud of a plurality of regional clouds in the one or more cloud computing platforms (column 4, lines 30-39, where the instances of col 3:7-14 implicitly teaches the instantiation such that they are formed), the regional clouds being connected to one another by one or more cloud backbone networks (col 4:30-34, where the high-speed network is the backbone.  See also col 4:45-57), the plurality of regional clouds being further connected to a wide area network that does not include the one or more cloud backbone networks (col 3:63 – col 4:3, where the external servers could be part of a WAN in accordance with col 8:64 – col 9:3); instantiating an application instance in a first regional cloud of the plurality of regional clouds, a first edge cluster of the plurality of edge clusters executing in the first regional cloud (col 4:30-39); and programming a routing module of the one or more cloud computing platforms to manage latency of requests to access the application instance from locations in multiple regional clouds of the plurality of regional clouds (col 4:61-65, where the routing module can be seen by, at least, the forwarder of col 6:16-25).
	However, Walker did not explicitly state that the routing module was an intelligent routing module that utilized domain name resolution logic.  On the other hand,   did teach that the routing module was an intelligent routing module that utilized domain name resolution logic (col 3:38-43, where the intelligence of the routing module can be seen in col 9:16-25).  Both of the systems of Walker and Johnson are directed towards managing regional cloud networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Walker, to utilize an intelligent DNS router, as taught by Johnson, in order to more efficiently/accurately route the cloud network packets.

3.	With respect to claim 11, Walker taught a system comprising: a cloud computing platform comprising a plurality of regional clouds connected by a cloud backbone network (column 4, lines 30-39, where the high-speed network is the backbone.  See also col 4:45-57), each regional cloud comprising a plurality of computing devices associated with a geographic region and connected by a regional network (col 4:30-39), the plurality of regional clouds being further connected to a wide area network that does not include the cloud backbone network (col 3:63 – col 4:3, where the external servers could be part of a WAN in accordance with col 8:64 – col 9:3); a plurality of edge clusters on the cloud computing platform, each edge cluster being located in a different regional cloud of the plurality of regional clouds (col 4:30-39); and a routing module coupled to the plurality of edge clusters (col 4:61-65, where the routing module can be seen by, at least, the forwarder of col 6:16-25) and programmed to: invoke instantiation of an application instance in a first regional cloud of the plurality of regional clouds having a first edge cluster of the plurality of edge clusters executing in the first regional cloud (col 4, lines 30-39, where the instances of col 3:7-14 implicitly teaches the instantiation such that they are formed); configure the first edge cluster to control access to the application instance (col 6:38-44); and program a routing of the cloud computing platform to manage latency of requests to access the application instance from locations in multiple regional clouds of the plurality of regional clouds (col 4:61-65, where the routing module can be seen by, at least, the forwarder of col 6:16-25).
	However, Walker did not explicitly state that the routing module was an intelligent routing module that utilized domain name resolution logic.  On the other hand,   did teach that the routing module was an intelligent routing module that utilized domain name resolution logic (col 3:38-43, where the intelligence of the routing module can be seen in col 9:16-25).  Both of the systems of Walker and Johnson are directed towards managing regional cloud networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Walker, to utilize an intelligent DNS router, as taught by Johnson, in order to more efficiently/accurately route the cloud network packets.

4.	As for claims 2 and 12, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Johnson taught wherein programming the domain name resolution logic of the one or more cloud computing platforms comprises: programming a GeoDNS of the one or more cloud computing platforms to resolve a domain name associated with the application instance to an IP address according to a location of an endpoint requesting resolution of the domain name (col 3:37-43, where the endpoints can be seen in col 5:10-21).

4.	As for claims 3 and 13, they are rejected on the same basis as claims 2 and 12 (respectively).  In addition, Johnson taught wherein the IP address is a static IP address (col 19:17-33, where using a static IP address was contemporary to the time of the invention, and the citation lists the technology as convention, which shows that it was obvious that Johnson utilized said technology).

4.	As for claims 4 and 14, they are rejected on the same basis as claims 2 and 12 (respectively).  In addition, Walker taught wherein the IP address is an Anycast IP address (col 10:13-22, where ANYCAST is a standard platform that was contemporary to the time of the invention, and the cited incorporated references shows that it was obvious that Walker utilized said technology).

4.	As for claims 6 and 16, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Walker taught configuring, by the intelligent routing module, one or more edge clusters of the plurality of edge clusters with alternative routing logic such that traffic addressed to the application instance will be routed by the one more edge clusters of the plurality of edge clusters to different edge clusters of the plurality of edge clusters (col 4:66 – col 5:16).

4.	As for claims 10 and 20, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Walker taught wherein the WAN includes any of the Internet, a 5G Cellular Network, and a LONG TERM EVOLUTION (LTE) cellular network (col 3:24-28, where this, at least teaches the internet limitation).

Claim(s) 5, 7-9, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, in view of Johnson, and in further view of Maslak et al. (Pre-Grant Publication No. US 2016/0119279 A1), hereinafter Maslak.

4.	As for claims 5 and 15, they are rejected on the same basis as claims 2 and 12 (respectively).  However, Walker did not explicitly state programming, by the intelligent routing module, the GeoDNS of the one or more cloud computing platforms such that for first user endpoints accessing the application instance using a first portion of the plurality of regional clouds, a domain name of the application instances is resolved to an Anycast IP address; and programming, by the intelligent routing module, the GeoDNS of the one or more cloud computing platforms such that for second user endpoints accessing the application instance within second first portion of the plurality of regional clouds, a domain name of the application instances is resolved to a static IP address.  On the other hand, Maslak did teach programming, by the intelligent routing module, the GeoDNS of the one or more cloud computing platforms such that for first user endpoints accessing the application instance using a first portion of the plurality of regional clouds, a domain name of the application instances is resolved to an Anycast IP address (0026, where the conventional IP address is the static IP address and where the use of GeoDNS was previous shown by Johnson: col 3:38-43); and programming, by the intelligent routing module, the GeoDNS of the one or more cloud computing platforms such that for second user endpoints accessing the application instance within second first portion of the plurality of regional clouds, a domain name of the application instances is resolved to a static IP address (0026, where the conventional IP address is the static IP address and where the use of GeoDNS was previous shown by Johnson: col 3:38-43).  Both of the systems of Walker and Maslak are directed towards managing service provider networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Walker, to utilize optimizing content delivery by adjusting the type of IP address, as taught by Maslak, in order to provide a more efficient service providing system.

4.	As for claims 7 and 17, they are rejected on the same basis as claims 1 and 11 (respectively).  However, Walker did not explicitly state receiving, by the intelligent routing module, a first lane selection; determining, by the intelligent routing module, that the first lane selection is selection of a fast lane; and in response to determining that the first lane selection is selection of the fast lane, programming, by the intelligent routing module, the domain name resolution logic to associate a domain name of the application instance with an Anycast IP address such that requests addressed to the domain name are routed over the one or more cloud backbone networks.  On the other hand, Maslak did teach receiving, by the intelligent routing module, a first lane selection (0015, where the different routes in the optimized routing represents different lanes); determining, by the intelligent routing module, that the first lane selection is selection of a fast lane (0035, where the lower number of hops teaches the fast lane); and in response to determining that the first lane selection is selection of the fast lane, programming, by the intelligent routing module, the domain name resolution logic to associate a domain name of the application instance with an Anycast IP address such that requests addressed to the domain name are routed over the one or more cloud backbone networks (0026, where the optimizing selects the appropriate address type to match the route)

4.	As for claims 8 and 18, they are rejected on the same basis as claims 7 and 17 (respectively).  In addition, Maslak taught receiving, by the intelligent routing module a second lane selection; determining, by the intelligent routing module that the second lane selection is selection of a cost effective lane (0035, where the lower cost route is the cost effective lane); and in response to determining that the first lane selection is selection of the performance lane, programming, by the intelligent routing module, the domain name resolution logic to associate the domain name of the application instance with a static IP address such that requests addressed to the domain name are routed over the one or more cloud backbone networks (0026, where the optimizing selects the appropriate address type to match the route.  Accordingly, the conventional route represents the static IP address).

4.	As for claims 9 and 19, they are rejected on the same basis as claims 8 and 18 (respectively).  In addition, Walker taught receiving, by the intelligent routing module a third lane selection; determining, by the intelligent routing module that the second lane selection is selection of a performance lane (0035, where the enhanced performance route is the performance lane); and in response to determining that the first lane selection is selection of the performance lane, programming, by the intelligent routing module, the domain name resolution logic to associate the domain name of the application instance with a static IP address such that requests addressed to the domain name are routed over the one or more cloud backbone networks with ingress to the one or more cloud computing platforms in bypass of points of presence (POP) of the one or more cloud computing platforms (0026, where the optimizing selects the appropriate address type to match the route, where the gateway can be seen in 0021, and where the use of POPs can be seen in Johnson: col 1:22-27, where the bypassing is taught by the route optimization of Maslak).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Kazerani (Patent No. US 9,391,856 B2).
	(b)  Foxhoven (Pre-Grant Publication No. US 2017/0310709 A1).
	(c)  Cometto (Pre-Grant Publication No. US 2020/0099659 A1).
	(d)  Scharber (Pre-Grant Publication No. US 2016/0191600 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452